Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 11, 13-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Levinski (US-PGPUB-NO: US 20140141536)(As to claim 11, Levinski discloses):11. A method of reducing pattern placement error (PPE) discrepancy between a 
deriving, from multiple target structures [Para. 8, refer to “target structure”] and metrology signals measured therefrom [Para. 50, refer to: “measured signal”], a PPE correction related to asymmetric aberrations [Para. 138, refer to: “aberrations”], by applying a learning procedure to a calibration term [Para. 91, refer to: “learning techniques”], wherein the metrology signals are based on at least an interference from a first harmonics of the metrology targets [Para. 127, refer to: “harmonics created”], and adjusting corresponding measurements by the PPE correction [Para. 138].(As to claim 13, Levinski discloses):6. The method of claim 1, further comprising measuring from the metrology target second harmonics comprising an interference of second and zeroth diffraction order signals [Para. 67, refer to: “0th and .+-.1st diffraction”].(As to claim 14, 15, Levinski discloses):14. The method of claim 11, further comprising calibrating metrology measurements by reiterating the derivation of the PPE correction [Para.138, refer to “pattern placement error”].(As to claim 16, Levinski discloses):16. The method of claim 15, wherein the two or more target structures in each layer have identical fine pitches [Para. 67, refer to: “pitch segmentation”].Levinski discloses):17. The method of claim 15, wherein the two or more target structures differ in pitch and/or critical dimension (CD) [Para. 77, refer to: “critical property of the designed patterns”].(As to claim 18, Levinski discloses):18. The method of claim 11, further comprising producing the multiple target structures in one layer by applying a cutting procedure to a periodic structure at a minimal design rule pitch to yield periodic structures of different pitches and CDs [Para. 11, refer to: “design rule” ].(As to claim 19, Levinski discloses):19. The method of claim 11, applied to imaging metrology, corresponding targets and harmonics measured therefrom [para. 127, refer to: “zero and first harmonics”].(As to claim 20, Levinski discloses):20. The method of claim 11, applied to scatterometry metrology [Para. 8, refer to: “scatterometry”], corresponding targets and diffraction signals measured therefrom [Para. 116, refer to: “amplitudes and phases of diffraction”].
Allowable Subject Matter

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.